Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to amendment filed on 01/24/2022 of claims 1, 4, 6-8, 11-15, and 18-20 are pending in the application.

Response to Arguments
Applicant’s arguments see pages 8-12, filed on 01/24/2022, with respect to claims 1, 4, 6-8, 11-15, and 18-20 have been fully considered and are persuasive.  The rejections of claims 1, 4, 6-8, 11-15, and 18-20 have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Robert A. Madayag (Reg. No. 57,355) on 02/11/22.
	Please amend the application as follows:
In the Claims:
	(Currently Amended) A system for identifying artificial intelligence content, the system comprising:
a processor; and
a computer-readable storage medium in communication with the processor, the computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by the processor, cause the processor to
receive a plurality of search results generated from the receipt of a search query at a search engine;
extract at least a portion of content from at least one of the plurality of search results;
determine a pattern in the at least a portion of content extracted from the at least one of the plurality of search results;
determine a match between the pattern in the at least a portion of content extracted from the at least one of the plurality of search results and a plurality of stored patterns determined to be associated with an artificial intelligence source;
modify the search results to generate modified search results to indicate at least the portion of content generated by one of the one or more artificial intelligence sources, wherein the modification is based on the analysis and the determination of the match between the pattern in the at least a portion of context extracted from the at least one of the plurality of search results and the plurality of stored patterns determined to be associated with the artificial intelligence source, wherein a least a portion of the plurality of patterns are created by determining one or more features, sentence structures, images, or words that indicate that an artificial intelligence source is used; and


19.	(Cancelled) 
Reason for Allowance
	The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed. Upon searching a variety of databases, the Examiner respectively submits that claims 1, 4, 6-8, 11-15, 18 and 20 (renumbered 1-12) are allowed in light of the applicant’s arguments, applicant’s amendments and in light of the prior art made of record.
The present application is directed to artificial intelligence content detection system. The closest prior art Wissner et al. (U.S. PGPub 2010/0268596), Latzina et al. (US. PGPub 2008/0319947) and Lucovsky et al. (U.S. PGPub 2007/0198500) alone, or, in combination, fails to anticipate or render obvious the recited features of “…modifying the search results to generate modified search results to indicate at least the portion of content generated by one of the one or more artificial intelligence sources, wherein the modification is based on the analysis and the determination of the match between the pattern in the at least a portion of context extracted from the at least one of the plurality of search results and the plurality of stored patterns determined to be associated with the artificial intelligence source, wherein a least a portion of the plurality of stored patterns are created by determining one or more features, sentence structures, images, 

Conclusion
These features together with other limitations of the independent claims 1, 8, and 15 is novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims 1, 8, and 15 are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L. L. H./
Examiner, Art Unit 2153
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153